Citation Nr: 0500428	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, multiple fractures of pelvis, left ischium, left 
acetabulum, left femoral head, with arthritis of left hip and 
neuropathy left peroneal nerve, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
as secondary to residuals, multiple fractures of pelvis, left 
ischium, left acetabulum, left femoral head, with arthritis 
of left hip and neuropathy left peroneal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The matter of entitlement to service connection for diabetes 
mellitus, as secondary to residuals, multiple fractures of 
pelvis, left ischium, left acetabulum, left femoral head, 
with arthritis of left hip and neuropathy left peroneal nerve 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's residuals, multiple fractures of pelvis, 
left ischium, left acetabulum, left femoral head, with 
arthritis of left hip and neuropathy left peroneal nerve, are 
productive of markedly severe residual weakness, pain and 
limitation of motion following implantation of prosthesis.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
veteran's residuals, multiple fractures of pelvis, left 
ischium, left acetabulum, left femoral head, with arthritis 
of left hip and neuropathy left peroneal nerve, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5054, 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2002 rating decision, an August 
2002 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in July 2003, and July 2004, notice 
thereof in August 2004, that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in July 2001 and August 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also informed of what he could do 
to help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in July 2001 
and August 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board observes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports, and VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  Given the 
foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions as found in the VCAA.  
Consequently, an adjudication of the appeal at this juncture 
is proper.

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Factual Background

The veteran was retired from service by reason of permanent 
physical disability following an automobile accident in 
December 1968.  A November 1969 rating decision granted 
service connection and awarded a 100 percent disability 
rating for multiple fractures of pelvis, including left 
ischemia, left acetabulum, left femoral head fracture, 
fracture left fibula, laceration of perineum, retroperitoneal 
hematoma, hematuria (due to possible contusion of kidney, 
bladder and urethra), necrosis, left femoral head, 
degenerative (traumatic) arthritis, left hip, left peroneal 
nerve deficit, left hydrocele, colostomy.  The veteran's 
service connected disabilities were re-examined in June 1970 
and a July 1970 rating decision lowered the veteran's 
disability rating to 30 percent disabling.

In April 2001 the veteran presented a claim for paragraph 30 
benefits and in May 2001 the veteran presented claims for 
increased ratings for his service-connected disability and 
for service connection for a hip condition.  Additionally, in 
May 2001 the veteran requested that his hip be added to his 
service connected femur disability.

VAMC records reveal that the veteran underwent a left total 
hip replacement on April 30, 2001.  He tolerated the 
procedure well and postoperatively; he underwent treatment 
for prevention of heterotopic ossification due to the fact 
that he had posttraumatic arthritis.  The operative report 
statement of medical necessity asserted that the veteran had 
sustained a pelvic fracture and since that time he had left 
hip pain and recently had debilitating left hip discomfort 
with ambulation.  X-rays revealed severe posttraumatic 
arthritis of the left hip and he was offered total hip 
replacement for this.  

As to the issue of entitlement to an increased disability 
rating for residuals, multiple fractures of pelvis, left 
ischium, left acetabulum, left femoral head, with arthritis 
of left hip and neuropathy left peroneal nerve, an April 2002 
rating decision held that an evaluation of 100 percent under 
diagnostic code 5054 was granted from April 30, 2001 to July 
1, 2002.  An evaluation of 50 percent disabling was assigned 
under Code 5054 from July 1, 2002.  A higher evaluation of 70 
percent disabling was not warranted because the record did 
not show markedly severe residuals of weakness, pain or 
limitation of motion.  The April 2002 rating decision also 
held that service connection for a hip disability as 
secondary to the service connected disability of residuals, 
multiple fractures of pelvis, left ischium, left acetabulum, 
left femoral head, with arthritis of left hip and neuropathy 
left peroneal nerve is and has been included in the criteria 
for evaluation of the residuals of multiple fractures of 
pelvis, left ischium, left acetabulum, left femoral head, 
with arthritis of left hip and neuropathy left peroneal 
nerve.

The veteran presented a June 2002 notice of disagreement.  He 
asserted that although his hip condition had improved as to 
the lessening of pain, he still has limitation of mobility 
and weakness.  He is unable to tie his shoes or climb stairs 
without support and that his range of motion had not improved 
much.  He is unable to walk at a fast pace or run; bend over 
or pick up anything over 25 pounds; and he walks with a limp.  
He cannot stoop and kneeling is very painful.  

The veteran presented for a February 2003 VA examination.  
Examination revealed a gait with a moderate limp.  The 
veteran wore an elevated shoe on the right side to gain 
balance.  The left side was approximately an inch and a half 
longer.  The left hip replacement had some unusual 
restrictions of motion and this is due to the fact that the 
pelvic fracture sustained during service left the pelvis in a 
degree of disorientation on the left side.  The left leg had 
20 degrees of external rotation deformity with further 
external rotation to 40 degrees.  The hip flexed only 
50 degrees and abduction was thought to be 20 degrees. A 
detailed examination for neurologic deficits in the left 
lower extremity did not disclose any definite neurological 
deficits.  The veteran had regained a good deal of peroneal 
nerve function and he seemed to have good strength of 
eversion and inversion and dorsiflexion and plantar flexion 
of the left ankle and foot.  The veteran stated that the left 
hip has had a great reduction of pain from what he had 
preoperatively.  The examiner's diagnosis was healed complex 
fracture of the pelvis and left hip joint, which has resulted 
in a deteriorated left hip joint that required joint 
replacement.  The joint replacement appeared to be 
functioning satisfactorily, but did have some abnormal planes 
of movement due to the deformity of the pelvis.  The examiner 
did not find any significant weakness in the left lower 
extremities residual to the peroneal nerve palsy.  X-rays 
revealed a total joint arthroplasty of the left hip in 
anatomic alignment and a fracture or loosening of the 
appliance was not identified.

The veteran's service connected status post left hip 
arthroplasty, as due to residuals, multiple fractures of 
pelvis, left ischium, left acetabulum, left femoral head, 
with arthritis of left hip and neuropathy left peroneal 
nerve, is currently rated as 50 percent disabling under 
Diagnostic Codes 5054, 5255. 38 C.F.R. § 4.71a (2004).

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of the hip.  Following implantation of the 
prosthesis, a 70 percent rating is authorized for 
postoperative residuals manifested by markedly severe 
residual weakness, pain or limited motion, while a 90 percent 
rating can be assigned under the same circumstances if such 
painful weakness or limited motion requires the use of 
crutches.  Thereafter, a minimum disability rating of 30 
percent is assigned, but chronic residuals consisting of 
moderately severe weakness, pain or limited motion may be 
rated 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2004).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Upon review of the aforementioned evidence, the Board finds 
that the criteria as to functional loss due to pain, 
weakness, in coordination, etc., permits the conclusion that 
the next higher evaluation of 70 percent more properly 
reflects the veteran's current nature and extent of severity 
of impairment caused by his left hip disability.  In this 
regard, the Board notes that the higher evaluation of 70 
percent contemplates markedly severe residual weakness, pain 
and limitation of motion following implantation of 
prosthesis.  This is clearly the veteran's case; the left hip 
replacement had some unusual restrictions of motion due to 
the disorientation of the left hip; external rotation was 20; 
the hip flexed only 50 degrees; and abduction was thought to 
be 20 degrees.  The veteran does not require the use of 
crutches for ambulation and consequently does not meet the 
criteria for the next higher evaluation of 90 percent.

A higher evaluation, 80 percent under Diagnostic Code 5255 
requires fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion, (spiral or oblique 
fracture). 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Presently there were no signs of inflammation, deformity, 
false motion, loose motion, malunion, and angulation.  May 
2002 X-rays revealed a total joint arthroplasty of the left 
hip in anatomic alignment and a fracture or loosening of the 
appliance was not identified.  Accordingly, the criteria for 
the assignment of an 80 percent or greater disability rating 
have not been met.

In conclusion, the Board finds that the criteria for the 70 
percent, but no higher, for the evaluation of residuals, 
multiple fractures of pelvis, left ischium, left acetabulum, 
left femoral head, with arthritis of left hip and neuropathy 
left peroneal nerve have been met.


ORDER

Entitlement to an increased evaluation of 70 percent for 
residuals, multiple fractures of pelvis, left ischium, left 
acetabulum, left femoral head, with arthritis of left hip and 
neuropathy left peroneal nerve is granted.


REMAND

The veteran is seeking service connection for diabetes 
mellitus, as secondary to residuals, multiple fractures of 
pelvis, left ischium, left acetabulum, left femoral head, 
with arthritis of left hip and neuropathy left peroneal 
nerve.

The Board notes that the veteran has submitted a February 
2002 statement from Dr. M. to the effect that the veteran was 
diagnosed with diabetes mellitus in December 2001 and "it is 
as likely as not that his prolonged period of decreased 
mobility related to his left hip and leg injury was a 
contributing factor to the development of his diabetes."  
The veteran also submitted a February 2002 statement 
asserting that he believes his diabetes was caused "by 
extended immobility due to my injuries and inability to 
exercise also due to constant pain from my injuries." 

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In light of the fact that 
the etiology of the veteran's diabetes mellitus is unclear, 
the Board finds that an examination would be helpful in the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment, VA or private, he has 
received, with respect to diabetes 
mellitus.  All records so received should 
be associated with the claims folder.

3.  The RO should schedule the veteran 
for the appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should express an opinion as to whether 
or not the veteran currently has diabetes 
mellitus and whether it as likely as not 
that any diabetes mellitus had its onset 
or underwent an increase in severity as a 
result of his period of service or his 
service connected condition, in 
particular whether the diabetes mellitus, 
is secondary to residuals, multiple 
fractures of pelvis, left ischium, left 
acetabulum, left femoral head, with 
arthritis of left hip and neuropathy left 
peroneal nerve and/or due to extended 
immobility due to his service connected 
injuries and inability to exercise also 
due to constant pain from my injuries.  
The examiner should set forth the basis 
for his conclusions.

4.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran a supplemental 
statement of the case and afford 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


